Title: General Orders, 12 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Before York Friday October 12th 1781
                     Parole Champaigne
                     Countersigns Breston Narbonne
                  
                  For the Trenches Tomorrow
                  
                  Major General Marqs de la FayetteBrigadiers General Muhlenberg & HazenThe Marquis de la Fayette’s division will mount on the trenches tomorrow.
                  The superintendant of the Deposit of the trenches is requested to have the quality of the Saucissons Fascines and Gabions brought to the Deposit accurately inspected; to reject such as are not fit for use, and Report the Corps that offer them.
               